95 S.E.2d 594 (1956)
245 N.C. 165
STATE
v.
Wilbord N. HENDERSON.
No. 580.
Supreme Court of North Carolina.
December 12, 1956.
*595 Elreta Melton Alexander, Greensboro, for defendant-appellant.
George B. Patton, Atty. Gen., and Robert E. Giles, Asst. Atty. Gen., for the State.
PER CURIAM.
Decision on this appeal is controlled by decision on the appeal in the case of State v. Moore, N.C., 95 S.E.2d 548. Hence, in the light of the decision there, this Court finds no error in the trial below. However, appeal having been taken to entry of judgment suspending the prison term, the judgment is stricken and the cause remanded for proper judgment. See State v. Ritchie, 243 N.C. 182, 90 S.E.2d 301; also State v. Ingram, 243 N.C. 190, 90 S.E.2d 304.
Error and remanded.
JOHNSON, J., not sitting.